Citation Nr: 1504863	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection coronary artery disease (CAD) as due to herbicide exposure.

3. Entitlement to service connection for a sinus condition, to include recurrent sinusitis as due to exposure to asbestos and residuals of right sinus surgery.

4. Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for gastrointestinal condition, to include: gastroesophageal reflux disease (GERD), duodenitis, and irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1967, including service in the Republic of Vietnam. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This rating decision denied his claims for service-connection for CAD, sinusitis, and hypertension; and it reopened his claims for service connection for pes planus and duodenitis and denied them on the merits.  The Veteran perfected an appeal of these determinations.  Current jurisdiction of the claims file is exercised by the RO in Cleveland, Ohio.

In May 2014, the Board reopened the claims for pes planus and duodenitis and remanded those claims along with the claims for coronary artery disease, a sinus condition and hypertension to the Agency of Original Jurisdiction (AOJ) for further development.  The AOJ substantially complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, with regard to the Veteran's claims for service connection for sinusitis, hypertension, and duodenitis, the Board finds that the Veteran's claims requires further development prior to adjudication by the Board.

The Board notes that the Veteran initially filed claims for "chronic sinusitis" and "duodenitis", however, the claims file indicates that he previously underwent sinus surgery related to his current sinus condition and has complained of multiple gastrointestinal symptoms that he relates to his active service.  Accordingly, in order to better reflect the scope of the Veteran's claims, the Board has recharacterized to entitlement to service connection for a sinus condition, to include recurrent sinusitis as due to exposure to asbestos and residuals of right sinus surgery and entitlement to service connection for a gastrointestinal condition, to include: GERD, duodenitis, and irritable bowel syndrome.  38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision). 

The issues of entitlement to service connection for a sinus condition, a gastrointestinal condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was diagnosed with bilateral pes planus during active service.

2. The Veteran reported bilateral pes planus since service in October 1969.

3. The Veteran's pes planus was not "noted" at entry to active service.    

4. The Veteran has a current diagnosis of bilateral pes planus.     

5. The Veteran has never been diagnosed with coronary artery disease, myocardial infarction, or stroke. 

6. The Veteran does not have a current diagnosis of coronary artery disease.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral pes planus have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Pes Planus

The Veteran has alleged that he developed bilateral pes planus during his active service in 1966 that continued throughout his active duty and to the present.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STR) indicate that the Veteran received treatment for pes planus in February 1967 during his active service.  At that time, the Veteran was prescribed arch support as treatment for his condition.  

In October 1969, the Veteran filed for service connection for flat feet, or bilateral pes planus.  The resulting VA examination provided x-ray evidence that the Veteran suffered from mild pes planus.  The VA examiner indicated that the Veteran's service treatment records (STR) showed that the Veteran's pes planus as "noted" at entry to active service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  See 38 C.F.R. § 3.304(b) (2007).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when they entered into military service except for conditions noted on entrance medical examination.  See 38 U.S.C. § 1111 (West 2014).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness has been rebutted.  Id.

In the instant claim, the Veteran underwent an examination prior to entry to active service in 1966.  The examiner reported the Veteran's "feet" as normal, did not discuss the Veteran's feet in the "notes" box or list any defects or diagnosis.  The Veteran's examination report is otherwise silent regarding any foot condition prior to entry to active service.  As 38 C.F.R. 3.304(b) states that only conditions that are recorded in examination reports are to be considered "noted" for presumption of soundness purposes, the Board finds that pes planus was not "noted" upon entry into service and, the Veteran is presumed to have been sound at entry.

In June 2008, the Veteran was diagnosed with pes planus by a VA podiatrist at the Columbus VAMC.  The Veteran indicated that he had pes planus during his active service and that was has prescribed orthotics at that time.  

The Board notes that the Veteran is competent to diagnose pes planus and to report continuous symptomology of that condition.  "A layperson is competent to diagnose conditions that are observable by the five senses, including flat feet (pes planus)."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995). 

Here, the Veteran was diagnosed with pes planus during service, has reported continued problems with the condition since service, and has a current diagnosis of the condition both through his own statements and by VA medical professionals.  As the evidence of continuous symptoms is at least in equipoise, reasonable doubt has been resolved in the Veteran's favor.  The Board finds that service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Coronary Artery Disease

The Veteran had active duty service in the Republic of Vietnam that has been confirmed.  In October 2008, the Veteran filed for service-connection for conditions related to herbicide exposure.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014).  If a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease (including coronary artery disease), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina." 38 C.F.R. § 3.309(e) . Note 3 of § 3.309(e) specifically states that hypertension is not included within the generally accepted medical definition of ischemic heart disease. 

As the Veteran's service in the Republic of Vietnam has been conceded, the Board notes that service connection for ischemic heart disease would be warranted if the Veteran is determined to have a current disability of ischemic heart disease.  The Board is aware that the current disability requirement is met if a disability is displayed at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

As noted above, service connection for this condition was denied in a January 2009 rating decision, which the Veteran appealed.

The Veteran has not provided any statements indicating that he has a current diagnosis of coronary artery disease, or that he has any other form of ischemic heart disease.  

VA treatment records include a December 2008 heart disease clinic consultation for the Veteran's hyperlipidemia and hypertension.  While the Veteran was noted to have risk factors for coronary artery disease, no diagnosis of coronary artery disease was provided.  A November 2011 VA eye examination in which the medical history was noted to be negative for coronary artery disease. 

During a June 2014 VA examination, the VA examiner failed to diagnose the Veteran with coronary artery disease.  The examiner reported that the Veteran did not provide a previous diagnosis of coronary artery disease and that the available medical record is silent in this regard.  The examiner reported that the Veteran has not undergone cardiac catheterization which would be necessary to diagnose the condition with acceptable specificity and that there have been no complaints of chest pain or other relevant symptoms.  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based upon the evidence of record, there is no evidence that supports that the Veteran currently has coronary heart disease or has had coronary heart disease at any point during the pendency of the current appeal.  As the Veteran himself does not appear to contend that he has such a condition, the Board finds that service connection for coronary artery disease is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate his claims; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a November 2008 letter, issued before the January 2009 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records from the Columbus VAMC, statements from the Veteran and his representative, documents provided by the Social Security Administration, and multiple VA examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims being adjudicated on appeal.  The evidence of record provides sufficient information to adequately evaluate these claims, all obtainable evidence identified by the Veteran relative to these claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for coronary artery disease is denied.  





REMAND

While the Board notes that the Veteran's claims for service connection for a sinus condition, a gastrointestinal condition, and hypertension have previously been remanded, the Board finds that further development is required.  Upon review of the claims file, the Board notes that VA treatment records since service, which could assist in establishing the Veteran's claims for service connection, are not associated with the claims file.  Accordingly, the RO should assist the Veteran in obtaining any outstanding private and VA medical records. 38 U.S.C.A § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159 (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Particularly, the Board notes that during the June 2014 VA sinus examination, the Veteran reported undergoing sinus surgery in Newark approximately 15 years ago.  While VA records from the Columbus VAOPC and Newark Outpatient Clinic have been obtained, there are no records prior to January 2008.  Significantly, these records note the Veteran initially presented to VA for care in January 2008 and suggest that prior to that he treated with a private primary care physician.  See e.g. August 2008 record noting Veteran received previously saw P.D.

Additionally, further opinions are necessary.  The June 2014 VA examination of the sinuses noted that there was no complaint or treatment for a sinus condition in service.  Review of the record reflects a head/chest cold in November 1966 and phlegm in December 1966.  The June 2014 intestinal VA examination also noted that the service treatment records were relatively silent for duodenitis.  The prior Board Remand specifically asked the examiner to comment upon an October 1969 record that honed complaints of heart burn and nausea of 4 years duration.  Accordingly further addendum opinions are necessary.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the Veteran and ask for information regarding any medical care providers who have provided treatment for any sinus condition, any gastrointestinal condition, or hypertension since separation from active service.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any sinus surgery in Newark, Ohio around 2000 and request records from P.D., M.D. (see August 2008 VA treatment record for full name). 

Updated VA treatment records after 2011 should also be obtained.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Next, schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current sinus condition, including any residuals of right sinus surgery.  The examiner should provide opinions as to the following: 

a. Whether the Veteran currently has a sinus disability, and if so, if it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sinus disability was the result of his active service, including his exposure to asbestos.  The examiner should specifically discuss any in-service complaints of sinus symptoms, including his complaints of a head/chest cold in November 1966 and complaints of green phlegm in December 1966.  The examiner should also discuss the Veteran's diagnosis of "chronic sinusitis" at the Columbus VAMC in January 2008 and March 2009.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. Then, schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current gastrointestinal disorder.  The examiner should provide opinions as to the following: 

a. whether the Veteran currently has a gastrointestinal disorder, and if so, if it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal disorder was the result of his active service.  The examiner should specifically discuss the Veteran's complaints of heart burn and nausea of 4 years duration in October 1969 and that an upper GI series revealed irritability of the second portion of the duodenal loop at that time. 

b. whether any current gastrointestinal disorder was caused by the Veteran's service-connected diabetes mellitus.  In that regard, the examiner/reviewer must consider whether such causation occurred at any time between the incurrence of the Veteran's service-connected diabetes mellitus and the present.

c. whether any current gastrointestinal disorder was permanently aggravated by the Veteran's service-connected diabetes mellitus.  The examiner should discuss the Veteran's November 2010 complaints of stomach pain due to hyperglycemia.  In that regard, the examiner/reviewer must consider whether such aggravation occurred at any time between the incurrence of the Veteran's service-connected back disability and the present. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

4. Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


